        Case 1:21-cv-00326-ECM-SMD Document 1 Filed 04/30/21 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF ALABAMA                             ,
                                   SOUTHERN DIVISION                                 V

 JAMES W.PAIR,JR.,
                                                   *                      2021 AR 0 P 2: 5
         Plaintiff,                                                                 r1-7T i. CLK
                                                                                 • , , "P,T
                                                                                             'A
 vs.                                                                       CASE NO.

 WAL-MART STORES EAST,L.P.
                                                                :     k    CA/   3a(0
                                                  • Removed from the Circuit Court of
 FICTITIOUS PARTIES A TO D                        * Coffee County, Alabama
                                                  • Case No. 71-CV-2020-900162.00
                                                  *
         Defendants.                               *

                                      NOTICE OF REMOVAL

TO:    THE UNITED STATES DISTRICT COURT
       MIDDLE DISTRICT OF ALABAMA
       SOUTHERN DIVISION


       Defendant, WAL-MART STORES EAST, L.P., (hereinafter identified as "Wal-Mart"), gives

notice pursuant to 28 U.S.C. §§ 1441 and 1446 that this cause is hereby removed from the Circuit Court of

Coffee County, Alabama,to the United States District Court for the Middle District of Alabama, Southern

Division. As grounds for this removal, Defendant shows as follows:


                                 RELEVANT PROCEDURAL FACTS


        1.      An action was commenced against Wal-Mart in the Circuit Court of Coffee County,

Alabama,entitled "James W. Pair, Jr., Plaintiffv. Wal-Mart Stores East, L.P., et aL "Civil Action No.CV-

2020-900162. Attached as Exhibit"N'is the state court file in this action.

       2.       According to the Circuit Clerk's office for the Circuit Court of Coffee County, Alabama,

service of the initial pleading setting forth Plaintiffs claim for relief was affected upon Wal-Mart on

December 31, 2020.

       3.       On January 29,2021, Wal-Mart, in response to Plaintiffls Complaint, propounded its First

Interrogatories and Requests for Production and Requests for Admissions to Plaintiff seeking information
         Case 1:21-cv-00326-ECM-SMD Document 1 Filed 04/30/21 Page 2 of 7



about, among other things, the nature and extent of Plaintiffs alleged injuries and the amount in

controversy.

       4.       On February 23, 2021, Plaintiff filed his answers to Wal-Mart's Requests for Admissions.

Plaintiffs filed responses contained multiple objections and insufficient responses, which prompted Wal-

Mart to seek supplemental responses from Plaintiff.

       5.       On March 17, 2021, Plaintiff filed his amended answers to Wal-Mart's Request for

Admissions.

       6.      In consideration ofthe Plaintiffs Complaint, discovery production, and amended answers

to Wal-Mart's Request for Admissions, Wal-Mart filed a Notice ofRemoval with the Clerk ofCircuit Court

of Coffee County, Alabama on April 9,2021.(Exhibit"B".)

       7.       Additionally, on April 9,2021, Wal-Mart mailed its Civil Cover Sheet, Notice ofRemoval,

Exhibits, and check in the amount of $402.00, to "Clerk of the Court, 3349543600, United States Middle

District of AL, 100 West Troy St., Dothan, AL 36303" on April 9, 2021.(Exhibit "C".)

       8.       On April 28, 2021, Wal-Mart was notified by the Clerk ofthis Court that its April 9,2021,

mailing was improperly addressed to "100 West Troy St., Dothan, AL 36303" and should have been mailed

to the Court's Montgomery, Alabama address.

                            THE PARTIES ARE COMPLETELY DIVERSE

       9.       Plaintiff is now and at all times material hereto, including at the time ofthe commencement

of this action and this Notice of Removal, a citizen of the State of Alabama. In his Complaint, Plaintiff

states that he is a resident of Alabama. (Complaint,¶ 1.)

        10.     Wal-Mart Stores East, L.P. is now and was at all times material hereto, including at the

time ofthe commencement ofthis action and this Notice ofRemoval,a Delaware limited partnership whose

sole limited partner is now and was at all times material hereto, including at the time ofthe commencement

of this action and this Notice of Removal, WSE Investment, LLC and whose sole general partner is now

and was at all times material hereto, including at the time of the commencement of this action and this

Notice of Removal, WSE Management, LLC. Wal-Mart Stores East, L.P. is now and was at all times
        Case 1:21-cv-00326-ECM-SMD Document 1 Filed 04/30/21 Page 3 of 7



material hereto, including at the time of the commencement of this action and this Notice of Removal,

organized under the laws ofthe State ofDelaware, maintaining its principal place ofbusiness in Bentonville,

Arkansas. WSE Investment, LLC is now and was at all times material hereto, including at the time of the

commencement ofthis action and this Notice of Removal, a wholly-owned subsidiary of Wal-Mart Stores

East, LLC (i.e. the only member of WSE Investment, LLC is Wal-Mart Stores East, LLC), and was, at all

times material hereto, including at the time ofthe commencement ofthis action and this Notice ofRemoval,

organized under the laws ofthe State ofDelaware, maintaining its principal place ofbusiness in Bentonville,

Arkansas. WSE Management,LLC is now and was at all times material hereto, including at the time ofthe

commencement of this action and this Notice of Removal, likewise a wholly-owned subsidiary of Wal-

Mart Stores East, LLC,(i.e. the only member of WSE Management, LLC is Wal-Mart Stores East, LLC)

and was, at all times material hereto, including at the time of the commencement of this action and this

Notice of Removal, organized under the laws of the State of Delaware, maintaining its principal place of

business in Bentonville, Arkansas. Wal-Mart Stores East, LLC,is now and was at all times material hereto,

including at the time of the commencement of this action and this Notice of Removal, a wholly-owned

subsidiary of Walmart Inc.,(i.e., the only member of Wal-Mart Stores East,LLC is Walmart Inc.)organized

under the laws ofthe State ofArkansas, maintaining its principal place ofbusiness in Bentonville, Arkansas.

                THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

        11.     Plaintiffs Complaint seeks unspecified actual/compensatory and punitive damages for

personal injuries to Plaintiff, James W. Pair, Jr., including damages for bodily injury, past and future

medical expenses, past and future physical pain and suffering, past and future mental distress, and past and

future lost wages. (Complaint,¶ 8 and unnumbered paragraph following ¶ 8.)

        12.     In his Complaint, Plaintiff did not request a specific amount of damages. Therefore, on

January 29,2021, Wal-Mart propounded its First Interrogatories and Requests for Production and Requests

for Admissions to Plaintiff seeking information about, among other things, the nature and extent of

Plaintiffs alleged injuries and the amount in controversy.
          Case 1:21-cv-00326-ECM-SMD Document 1 Filed 04/30/21 Page 4 of 7



          13.      On February 23,2021,Plaintifffilled his answers to Wal-Mart's Requests for Admissions.

 Plaintiffs filed responses contained multiple objections and insufficient responses, which prompted Wal-

 Mart to seek supplemental responses from Plaintiff.

          14.      On March 17, 2021, Plaintiff filed his amended answers to Wal-Mart's Request for

 Admissions

          15.      In his amended responses to Wal-Mart's Requests for Admissions,Plaintiffdenied that the

 damages did not exceed $75,000.00, denied that the amount in controversy did not exceed $75,000.00,

 exclusive of interest and costs, and otherwise answered in a manner establishing that the jurisdictional

 amount in controversy had been met.(Exhibit "D”.)

          16.      Moreover, on March 30, 2021, Plaintiff filed his responses to Wal-Mart's First

 Interrogatories and Requests for Production. In support of his allegation that the damages in this matter are

 in excess of $75,000.00, Plaintiffs responses to Wal-Mart's First Interrogatories and Requests for

 Production included medical records and billing statements. According to the billing statements

 accompanying Plaintiffs medical records, his medical expenses are in the amount of$65,078.09.1

          17.      Likewise, in response to Wal-Mart's interrogatories, Plaintiff alleges injuries to his back,

 hip, leg, and feet.(Interrogatory no. 10.) Due to his injuries, Plaintiff claims that his injuries have caused

 him mental distress, diminished self-worth, and an increase sense ofemotional agitation.(Interrogatory no.

 15). He lists several daily activities he can no longer perform, from sitting, standing, walking, bending at

 the waist, twisting his body, sleeping, mowing his lawn, completing projects, coaching, and teaching.

 (Interrogatory nos. 17, 18, and 19). He considers himself completely disabled due to the injuries he

 sustained at Wal-Mart.(Interrogatory no. 19). He claims unspecified lost wages and loss ofearning capacity

 and alleges his annual earnings before the incident were in the amount of $60,000.00 annually.

 (Interrogatory no. 21).(Exhibit "E”.)




'Wal-Mart has not attached Plaintiffs billing records as an exhibit to protect Plaintiffs privacy. Redacted copies of
 those records will be provided to the Court upon request.
         Case 1:21-cv-00326-ECM-SMD Document 1 Filed 04/30/21 Page 5 of 7



        18.      It is well settled that "[i]f a plaintiff makes an unspecified demand for damages in state

court, a removing defendant must prove by a preponderance ofthe evidence that the amount in controversy

more likely than not exceeds the ... jurisdictional requirement." Roe v. Michelin North America, Inc.,613

F.3d 1058, 1061 (1 lth Cir.2010)(citations and intemal quotation marks omitted). However, a removing

defendant "is not required to prove the amount in controversy beyond all doubt or to banish all uncertainty

about it." Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,754(11th Cir.2010). Rather, the defendant may

meet its burden by showing either that it is facially apparent from the pleading itself that the amount in

controversy exceeds the jurisdictional minimum, or that there is "additional evidence demonstrating that

removal is proper." Roe,613 F.3d at 1061 (citations omitted). In cases where Plaintiffs seek damages for

medical expenses, pain and suffering, lost wages, permanent or disabling injuries, and punitive damages,

Courts have held that the amount in controversy requirement has been met. See Surles v. Scott, 2018 WL

3827398(S.D. Ala. 2008)("... while the Court cannot speculate on the amount in controversy, it can rely

on its judicial experience and common sense in considering whether the amount in controversy has been

met. In this case, in addition to medical expenses, Plaintiffs seek recovery of damages for lost wages, pain

and suffering, and punitive damages arising out of a collision between their automobile and a truck on an

interstate highway that resulted in their automobile landing in the median. Based upon these facts and the

amount ofthe medical expenses incurred, the Court finds that Defendants have met their burden of proving

that the amount in controversy exceeds the jurisdictional limits ofthis Court"); and Sims v. Valluzzo, 2016

WL 3211430(S.D. Ala. 2016)rIn the aggregate, then, the court file reflects the following circumstances

bearing on the amount in controversy:(i)to date, Sims has incurred out-of-pocket losses of$28,509.22;(ii)

well into the lifespan of this case, long after the incident giving rise to the litigation took place, and after

receiving substantial medical treatment, Sims sent a fairly detailed, specific demand letter to R.B.T.A.

demanding $295,000 to settle her claims;(iii) as ofFebruary 2016, Sims continued to complain of constant

pain and limited motion in her shoulders, and indicated that she would have sought out further medical

treatment if she had health insurance;(iv) the Complaint seeks compensatory damages for such factors as

pain and suffering, emotional distress and mental anguish; and (v) the Complaint also seeks punitive
        Case 1:21-cv-00326-ECM-SMD Document 1 Filed 04/30/21 Page 6 of 7



damages for Sims' wantonness claim. Putting all of these facts and circumstances together, the Court is

satisfied that R.B.T.A. has met its burden of showing by a preponderance of the evidence that the amount

in controversy exceeds the sum of$75,000.")

        19.     This action may be removed to this Court by Defendant pursuant to 28 U.S.C. § 1441, as

amended, because this action is a civil action of which the United States District Courts have original

jurisdiction under 28 U.S.C. § 1332.

        20.     Pursuant to 28 U.S.C. §1446 (d), a true and correct copy of this Notice of Removal was

filed with the Clerk of the Circuit Court of Coffee County, Alabama, and a written notice of this removal

has been served on all adverse parties as required by law.

        21.     If any questions arise as to the propriety ofthe removal ofthis action, Wal-Mart requests

the opportunity to present a brief and oral argument in support of its position that this cause is removable.

        DATED this April 29, 2021.



                                                       .PEMBLE DELASHMET(DETk      -
                                                     wpdAdelmar-law.com
                                                     CHAD C. MARCHAND(MAR136)
                                                     ccm@delmar-law.com
                                                     MIGNON M.DELASHMET(DEL011)
                                                     mmd@delmar-law.com
                                                     JARRETT J. DIXON(DIX013)
                                                     jd@delmar-law.com
                                                      Attomeys for Defendant Wal-Mart Stores East, LP




OF COUNSEL:

DELASHMET & MARCHAND,P.C.
Post Office Box 2047
Mobile, AL 36652
Telephone:     (251)433-1577
Facsimile:     (251)433-1578
        Case 1:21-cv-00326-ECM-SMD Document 1 Filed 04/30/21 Page 7 of 7



                                    CERTIFICATE OF SERVICE

        I hereby certif),that I have on this day April 29,2021 served a copy ofthe foregoing pleading upon
counsel as listed below by depositing the same in the U. S. Mail, postage prepaid and properly addressed.


Stephen G. McGowan
Stephen McGowan, Attorney at Law
207 West Troy Street
Dothan, Alabama 36303



                                                /s/
